Case 1:20-cv-21457-KMW Document 92-2 Entered on FLSD Docket 04/27/2020 Page 1 of 6

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

Case No.: 20-Civ-21457-WILLIAMS
ANTHONY SWAIN, ef al.,

Plaintiffs,
Vv.

DANIEL JUNIOR, in his official capacity
as Director of the Miami-Dade Corrections
and Rehabilitation Department; MIAMI-
DADE COUNTY, FLORIDA,

Defendants.
/

 

SUPPLEMENTAL DECLARATION OF DIRECTOR DANIEL J. JUNIOR

Pursuant to 28 U.S.C. §1746, Daniel J. Junior, declares under penalty of perjury as follows:

1. My name is Daniel J. Junior and I am over the age of eighteen. This supplements
the Declaration that I submitted to the Court on April 21, 2020 [ECF NO. 65-1].

2. The continued goal of Miami-Dade Corrections and Rehabilitation Department
(“MDCR”), informed by guidance from the CDC, and medical and public health professionals,
remains taking all reasonable measures in its daily efforts to mitigate the spread of COVID-19.
MDCR will continue to improve and/or update measures taken as the situation warrants.

3, This Supplemental Declaration summarizes the many steps and procedures
implemented at Metro West Detention Center (“MWDC”) since April 21, 2020.

4. As the Director of MDCR, I personally believe each and every measure
implemented at MWDC and other MDCR facilities to address the COVID-19 pandemic have been
reasonable, thoughtful, and proactive to deal with the rapidly-evolving and changing events and

developments over the past two months. Each of those measures and procedures have been made
Case 1:20-cv-21457-KMW Document 92-2 Entered on FLSD Docket 04/27/2020 Page 2 of 6

after consultation with, among others, Corrections Health Services (CHS) and other medical and
public health professionals.

5. In early March, 2020, MDCR began looking into purchasing plasma air ionizers for
installation in the air handler units at its facilities. Plasma Air solutions use bipolar ionization
technology to proactively purify indoor air at the source of contamination by producing a natural
bio-climate rich in positive and negative oxygen ions. The negative ions contain an extra electron
while the positive ions are missing an electron resulting in an unstable condition. In an effort to
re-stabilize, these bipolar ions seek out atoms and molecules in the air to trade electrons with,
effectively neutralizing and destroying bacteria and virus cells. After identifying a vendor, in early
April 2020, MDCR purchased 60 Plasma Air Ionizers, some of which were received on April 14,
2020. Installation at all MDCR facilities commenced on April 17, 2020. MDCR has installed 30
units system wide, and an additional 30 more have been ordered to ensure all housing units at
MWDC are equipped with these devices. As of today, these devices have been installed in 9
housing units, both medical clinics, and at the administrative offices at MWDC. The remaining
units are scheduled to arrive on April 30, 2020, and the installation will proceed promptly
thereafter.

6. Additionally, MDCR has installed body heat cameras at MWDC and other MDCR
facilities. These cameras are positioned strategically at key patrence/eeit points at MWDC and
thermally scan all individuals inside the facilities and immediately display an individual’s body
temperature. An alarm will sound if someone’s temperature is above 100 degrees, and this
threshold was adjusted based on recommendations from CHS. This system is fully operational at

MWDC: two body heat cameras were installed there on April 22, 2020, both in stairwells leading
Case 1:20-cv-21457-KMW Document 92-2 Entered on FLSD Docket 04/27/2020 Page 3 of 6

to the recreation yards, which all inmates visit for recreation and/or mandatory weekly cleaning
and disinfecting of the housing units, and captures the overwhelming majority of inmate traffic.

7. This lawsuit has not affected MDCR’s decisions and measures implemented during
the past three weeks. Virtually all of the measures taken after April 5, 2020 would have been
taken, regardless of the allegations made in this case. The only aspect of the TRO that had not
been in place prior to its entry was the Court-ordered use of paper towels and liquid soap. With
the exception of these two items, MDCR was already in compliance with each and every provision
of the TRO before it was entered. Notwithstanding, MDCR will not discontinue any of the
requirements in the TRO in the absence of a court order. In fact, MDCR has voluntarily exceeded
what the TRO requires in many respects, including but not limited to, testing of asymptomatic
inmates and staff who have been identified as a potential close contact of a positive case, daily
monitoring and temperature checks of all inmates in their housing units, quarantining of new
arrestees, and the purchase of additional air filtration technology explained above. When additional
testing capabilities became available, MDCR collaborated with JHS and CHS in the administration
of testing of asymptomatic inmates who had been a potential close contact of a positive case even
though we knew it would show an increase in numbers that we would then have to report to the
Court. We did this because the safety of inmates and staff is our top priority. MDCR does not
require a court order to take reasonable steps to protect inmates in our custody from COVID-19
and will continue to do so even in the absence of a court order.

8. Based on test results, on April 25, 2020, MDCR relocated various individuals who
had been in quarantine due to their identification as a potential close contact of a positive case.
Prior to movement, the affected housing units were cleaned, sanitized and disinfected. Individuals

with negative test results were separated from individuals with positive test results in accordance
Case 1:20-cv-21457-KMW Document 92-2 Entered on FLSD Docket 04/27/2020 Page 4 of 6

with CDC guidelines. Individuals with negative test results are in quarantine, and will be closely
monitored in quarantine for another fourteen (14) days. The same processes for quarantine already
described will continue to apply. Individuals with positive test results continue to reside at MWDC,
and are medically isolated as a cohort with only other positive individuals. Individuals with
positive test results will continue to receive close monitoring and should they develop any
symptoms indicating a hospital transfer is in order, such will occur immediately. Positive patients
will be seen at a separate clinic at MWDC, which is open each day. Individuals with positive
results will also receive a new mask daily.

9. Additional measures implemented include MDCR staff participating in a best
practices training seminar conducted by Jackson Heath System’s infectious control team regarding
enhanced sanitizing and cleaning procedures.

10. As of April 20, 2020, ali inmates are issued two (2) masks per week, and all inmates
who have tested positive for COVID-19 are issued new masks daily. Last week, all staff assigned
to interact or supervise with any inmates who have tested positive for COVID-19 were issued face
shields.

11. Beginning on April 28, 2020 through and including Aprii 30, 2020, there will be
onsite testing at MWDC for all employees identified as having worked in the units where positive
cases have been identified. This is in addition to the ongoing testing of staff through County testing
sites, first responder testing sites, and community provider site.

12. MDCR will continue to assess measures in response to the COVID-19 pandemic
and will continue to update processes as appropriate.

13. Our policies have constantly been updated on a nearly daily basis to be responsive

in addressing this dynamic situation. MDCR is concerned that an imposed and predetermined plan
Case 1:20-cv-21457-KMW Document 92-2 Entered on FLSD Docket 04/27/2020 Page 5 of 6

may undermine the flexibility which is needed to swiftly and appropriately respond as new
information and resources become available.

14. 1 am aware that Plaintiffs have submitted several additional declarations from
MWDC inmates, many of whom were released from MDCR’s custody. In any event, several of
the declarations confirm how MDCR has implemented myriad precautionary measures at MWDC.
Some claim, anecdotally, that MDCR officers are not following procedures and policies. I] am not
aware of any such infractions. Nevertheless, as I described in my earlier Declaration, MDCR has
thoroughly informed and trained its officers on the procedures, and have additionally deployed our
internal auditing team to ensure compliance throughout the facility. Of course, if a particular
officer is found to have violated a procedure, MDCR will promptly investigate and, if sustained,
take appropriate corrective action.

15. Any inmate who is discharged from MWDC will receive instructions advising that
they should voluntarily self-quarantine for fourteen (14) days after release. The Florida
Department of Health will be advised if any inmate is known to be positive upon release and they
will be provided with the last known contact and address information.

16. The process of reducing the inmate population remains ongoing. In my previous
declaration I advised that more than 640 inmates had been released since March 12, 2020 as part
of overall population reduction measures being implemented in the state criminal court system.
As of yesterday, in total, 894 inmates have been released pursuant to this collaborative process and
orders issued by the state criminal courts.

17. These reductions, as of this morning, have brought the population of MWDC down
to 1,556. As a function of this ongoing reduction, MWDC is now operating more than 30% below

its inmate capacity.
Case 1:20-cv-21457-KMW Document 92-2 Entered on FLSD Docket 04/27/2020 Page 6 of 6

I declare under the penalty of perjury that the foregoing is true and correct.

Executed on this 27'" day of April, 2020.

O28 L

DANIEL J. JUNIOR
Director, Miami-Dade Corrections and
Rehabilitation Department
